DETAILED ACTION
Reasons for Allowance
Claim 1-2, 4-13, 15-19, 22-23 allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record fails to disclose or render obvious the claim including, “…wherein a first end of the shorting radiation element is connected to the feeding connection element, and a second end of the shorting radiation element is connected to the widening portion of the third radiation element…wherein a coupling is induced between the third radiation element and each of the second radiation element, the feeding connection element, and the first radiation element.” 
Regarding claim 23, the prior art of record fails to disclose or render obvious the claim including, “…wherein a first end of the shorting radiation element is connected to the feeding connection element, and a second end of the shorting radiation element is connected to the widening portion of the third radiation element…wherein a coupling is induced between an open end of the second radiation element and the widening portion of the third radiation element.” 
For example, the claimed invention is not taught by the prior art reference Hung (US 7289071 B2), Wang (US 8638271 B2), and/or Chan (US 20150200457 A1). There is no reason or suggestion in the prior art reference for one of ordinary skill in the art to modify Hung, Wang, and/or Chan to include the claimed invention of claim 1 and 23.
Dependent claim 2, 4-13, 15-19, and 22 is allowable based on its dependence on claim 1. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/A.P/Examiner, Art Unit 2845    

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845